Citation Nr: 1446352	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to a death pension.

2.  Entitlement to a death pension.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.  The Veteran died on February [redacted], 2004.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to Wichita, Kansas.

The Board acknowledges that the April 2011 rating decision denied the appellant's claim on the merits.  Regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As explained in greater detail below, the Board has found that new and material evidence has been received, and, therefore, the claim is reopened.

The Board has not only reviewed the physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The reopened claim is REMANDED to agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A September 2004 rating decision denied the appellant's claim of entitlement to a death pension; the appellant did not file a notice of disagreement.

2.  Evidence received since the September 2004 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the appellant's claim of entitlement to a death pension.


CONCLUSIONS OF LAW

1.  The unappealed September 2004 rating decision that denied the appellant's claim of entitlement to a death pension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence sufficient to reopen the appellant's claim of entitlement to a death pension has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's request to reopen her claims of entitlement to death pension, the claim is being reopened herein and remanded for further development.  Therefore, the Board finds that any error related to the VCAA with regard to this claim is nonprejudicial at this time.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

II.  Analysis

Generally, a finally denied claim may only be reopened if there is new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The preliminary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the appellant's previously denied claim of entitlement to a death pension.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, an unappealed September 2004 rating decision denied the appellant's claim of entitlement to a death pension on the basis that, among other things, she had not submitted copies of the Veteran's death certificate as well as her birth certificate.  The appellant did not file a notice of disagreement, and the September 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

In April 2011, the appellant filed a request to reopen her claim.  She also submitted a copy of the Veteran's death certificate as well as her birth certificate.  Based thereon, the Board finds that new and material evidence has been received and, therefore, the claim will be reopened.

Before the Board may make a decision on the appellant's claim, however, further development is necessary, as explained in the remand section below.

ORDER

New and material evidence having been received, the previously denied claim of entitlement to a death pension is reopened; the appeal is granted to this extent only.


REMAND

The Veteran served on active duty from May 1953 to April 1955.  The Veteran died in February 2012.  The appellant is his daughter.  She was born in August 1974.  The appellant claims entitlement to a death pension.

38 U.S.C.A. § 1542 provides for the payment of a death pension to each child
(1) who is a child of a deceased veteran of a period of war who met the service requirements of 38 U.S.C.A. § 1521(j) or who, at the time of death, was receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (2) who is not under the custody of a surviving spouse eligible for pension under 38 U.S.C.A. § 1541.

Generally, "child" is defined by 38 U.S.C.A. § 101(4)(A) as a child who is unmarried and:

(i) Who is under the age of eighteen years;
(ii) Who, before attaining the age of eighteen years, became permanently incapable of self-support [a.k.a. a "helpless child"]; or
(iii) Who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution;

The Board notes that the appellant has not been provided with a VCAA notice relating to her claim on appeal herein.  Therefore, the Board finds that this matter should be remanded so that the appellant may be provided with such requisite notice.  See 38 U.S.C.A. § 5103(a)(1).

In addition, the Board notes that the appellant, on her application, reported that she was in receipt of benefits from the Social Security Administration (SSA).  Therefore, on remand, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA-compliant notice relating to her claim.

2.  Obtain copies of the appellant's records from the SSA.

3.  Then, if the claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


